Citation Nr: 1721551	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-16 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for service-connected degenerative changes of the left shoulder (left shoulder disability) for the period prior to May 2, 2016, and a rating in excess of 20 percent thereafter.  

2.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease of the cervical spine, and to include as secondary to the service-connected left shoulder disability.  

3.  Entitlement to service connection for a left arm disability, to include neuropathy, and to include as secondary to the service-connected left shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968 and from December 1990 to March 1991.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for the Veteran's left shoulder disability and assigned a disability rating of 10 percent, effective December 1, 2009, and which denied entitlement to service connection for the Veteran's claimed cervical spine and left arm disabilities.  

In October 2011, the Veteran testified before a Decision Review Officer (DRO) at the Jackson, Mississippi RO, and in May 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both proceedings are associated with the claims file.  

These matters were previously before the Board in June 2016, when they were remanded for additional development.  

The Board notes that following the issuance of the October 2016 Supplemental Statement of the Case (SSOC), a VA admission report showing admission for urinary incontinence was associated with the claims file.  Although this medical evidence was added to the claims file without a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ), the Board concludes that it may proceed to adjudicate the instant claims without prejudice to the Veteran, as this evidence is not pertinent to the claims on appeal.  

The issues of entitlement to service connection for a cervical spine disability and for a left arm disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  For the period prior to May 2, 2016, the Veteran's left shoulder disability was manifested by limitation of motion and pain, and the preponderance of the evidence is against a finding that it more nearly approximated limitation of motion of the left arm to the shoulder level or less.  

2.  Since May 2, 2016, the Veteran's left shoulder disability has been manifested by limitation of motion of the left arm to the shoulder level, in addition to pain, and the preponderance of the evidence is against a finding that it more nearly approximates limitation of motion the left arm to 25 degrees from the side.  There is no indication in the record of ankylosis affecting the left shoulder or of impairment of the humerus, to include fibrous union, false flail joint, or flail shoulder.  


CONCLUSIONS OF LAW

1.  For the period prior to May 2, 2016, the criteria for an initial rating in excess of 10 percent for the Veteran's service-connected left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5021 (2016).  

2.  Since May 2, 2016, the criteria for a rating in excess of 20 percent for the Veteran's service-connected left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5021 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance

The Board previously remanded the Veteran's increased rating claim for additional development in June 2016.  Specifically, as the evidence of record indicated that the Veteran's left shoulder disability had worsened since the previous examination, the Board remanded the claim to schedule the Veteran for a VA examination to address the current nature and severity of his disability.  The Veteran was afforded a VA shoulder and arm conditions examination in July 2016, and as will be explained below, the examination report is thorough and adequate for the purpose of adjudicating the Veteran's claim.  In light of this history, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Regarding the duty to notify, once a claim of service connection has been granted, the filing of a notice of disagreement with the RO's rating of a disability does not trigger additional VCAA notice.  See 38 C.F.R. § 3.159(b)(3).  Therefore, further VCAA notice is not applicable to the Veteran's claim for an increased rating, and there is no need to further discuss VA's duty to notify the Veteran.  See id.; Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's increased rating claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA treatment records, private medical treatment records from identified providers, and lay statements have been associated with the record.  

The Board notes that while the record contains some STRs, there is an indication that some STRs are missing.  Specifically, in April 2010, the RO sent the Veteran a letter, which informed him that it was unable to obtain STRs from both periods of service and that further attempts to obtain these records would be futile.  In light of this background, the Board concludes that no further attempts to obtain additional STRs is necessary to comply with its duty to assist.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded VA examinations pertaining to his left shoulder disability in June 2010, March 2012, and July 2016, and medical opinions were obtained in October 2010 and January 2015.  A review of the examination report indicates that the examiners reviewed the Veteran's medical records, interviewed the Veteran, and offered opinions based on interviews of the Veteran, his medical history, and their clinical expertise.  

As the Veteran has not identified any additional relevant evidence concerning his increased rating claim, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

III.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  
VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  As such, in evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, this regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).  

Prior to May 2, 2016, the Veteran's left shoulder disability was assigned a 10 percent rating under Diagnostic Code 5010, which pertains to arthritis, due to trauma, that is substantiated by X-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The Rating Schedule provides that arthritis due to trauma should be rated as degenerative arthritis.  The rating criteria for degenerative arthritis are set forth in Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis is rated on the basis of the limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the affected joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applied to each affected major joint, or, group of minor joints.  Id.  For the purpose of rating a disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In absence of limitation of motion, a 10 percent rating is warranted under Diagnostic Code 5003 when there is X-ray involvement of two or more major joints or two or more minor joint groups.  Id.  A 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  The 10 and 20 percent ratings based on X-ray findings are not to be combined with ratings based on limitation of motion.  Id. at Note 1.  

The Veteran's left shoulder disability is currently assigned a 20 percent rating pursuant to Diagnostic Code 5201, which pertains to limitation of motion of the arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under Diagnostic Code 5201, a 20 percent rating is warranted where there is limitation of motion of the arm to the shoulder level of the minor, or non-dominant, joint, or, where there is limitation of motion of the arm to midway between the side and shoulder level.  Id.  A 30 percent rating is warranted for the non-dominant joint where there is limitation of motion of the arm to 25 degrees from the side.  Id.  

For VA compensation purposes, the normal findings for range of motion (ROM) of the shoulder are flexion and abduction to 180 degrees, and rotation, both internal and external, to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

	Factual Background

The Veteran is seeking an initial increased rating in excess of 10 percent for his service-connected left shoulder, and a rating in excess of 20 percent from May 2, 2016.  As will be detailed further below, the Veteran contends that he has limited ROM of his shoulder, that he constantly experiences pain, and that he is unable to pick anything up with his left hand without feeling significant pain in his left shoulder.  

A June 2009 private treatment record provides that the Veteran reported pain in his shoulder and down his left arm, and that he had spasms and cramps in his left hand.  The assessments included left shoulder pain, cervical disc disease, and cervical radiculopathy.  

A March 2010 private treatment record details that the Veteran reported numbness and tingling down his left arm.  On physical examination, the Veteran's left upper extremity was non-tender, there was no atrophy or fasciculation, and there was no clubbing, cyanosis, or edema.  An MRI was reviewed, which showed cervical spondylosis and neural foraminal narrowing.  

The Veteran was afforded a VA joints examination in June 2010.  With respect to his left shoulder, the Veteran described dull, achy pain that radiated into his left arm intermittently.  The Veteran used Tylenol to control his pain, which gave him minimal relief.  The pain was provoked by overhead activity.  The Veteran reported feeling weak and stiff in his left shoulder, but he provided that it did not lock up or give way.  The Veteran indicated that his left shoulder interfered with his work, as he was unable to lift any heavy objects due to neck and left arm pain, which he attributed to his left shoulder disability.  The Veteran added that he was incapacitated from work on several occasions.  His left shoulder also interfered with sports-related activities, though he was independent with respect to activities of daily living.  The Veteran used no assistive devices, and there was no history of surgery pertaining to his left shoulder.  
On physical examination, there was no evidence of deformity, nor was there effusion or crepitus.  ROM testing of the left shoulder was performed, and the Veteran exhibited flexion to 170 degrees, abduction to 170 degrees, external rotation to 185 degrees, and internal rotation to 85 degrees.  Throughout this range, the Veteran showed a minimal degree of pain exhibited by muscle guarding and grunting.  Manual muscle testing of the Veteran's left shoulder and arm measured 5/5, and the examiner detected no sensory deficits.  Repetitive movement testing was performed and failed to show any change in ROM.  The examiner noted that during flare-up pain, there could be significant change in ROM of the shoulder, together with increasing pain and a decrease in functional capacity.  However, the examiner added that the degree of change could not be stated with any medical accuracy without resorting to speculation.  

An X-ray of the Veteran's left shoulder showed no acute fracture, dislocation, or tendinous calcification.  There were minor degenerative changes in the glenohumeral joint space, as well as degenerative changes in the a.c. joints small superior and inferior osteophytes.  Soft tissues were unremarkable, and there were large dense calcified left hilar lymph nodes.  The left shoulder diagnosis based on X-ray was degenerative changes of the left shoulder acromioclavicular (AC) and glenohumeral (GH) joints.  Based on X-ray imaging, there was also a diagnosis of surgical fusion of cervical spine from degenerative disc disease of the cervical spine with clinical radicular pain to the left arm and left shoulder.  

The examiner noted that functionally, the Veteran was independent in all basic activities of daily living.  Any physically-exerted activity would most likely provoke flare-up pain, but it would not limit him from any occupational opportunity.  

The Veteran was afforded a VA peripheral nerves examination in August 2010, which included an assessment of degenerative cervical spine and disc disease with multilevel spinal and foraminal stenosis.  

An addendum medical opinion regarding the etiology of the Veteran's left shoulder disability was obtained in October 2010.  However, it does not contain findings regarding the severity of the Veteran's condition.  

A December 2011 VA physical medicine rehabilitation note provides that the Veteran complained of aching pain in his left shoulder and neck.  According to the Veteran, the pain was usually under good control with medication.  He was taking hydrocodone one to two times per day, as needed.  The Veteran noted that when he left his house, his pain was rated a 0/10, but after driving, it increased to a 4/10.  The pain would begin in his neck, and then move into his left shoulder and left arm.  On physical examination, the Veteran's muscle strength in both upper extremities was 5/5.  The impressions were cervical facet arthropathy, cervical stenosis, cervical radiculitis, and occipital headache involving the left side of the head.  

The Veteran appeared before a DRO for a personal hearing at the Jackson, Mississippi RO in December 2011.  With respect to his left shoulder, the Veteran maintained that he was unable to do anything with his left arm because the nerves in his left shoulder were so badly damaged that when he would attempt to pick something up, it would "take all the strength" out of his arm, and it would "just fall[] down."  The Veteran testified that he had little strength in his shoulder and that he retired early from his job because he was unable to lift anything with his arm.  He also maintained that he had limited ROM, specifically noting that when he attempted to raise his arm above his left shoulder, the "nerves and everything" caused pain to shoot from his neck down to his hand.  

The Veteran was afforded a VA shoulder and arm conditions examination in March 2012.  The report provides that the Veteran felt dull, achy pain in his left shoulder most of the time, in addition to intermittent pain.  The pain was rated as 9/10, which occurred three to four times per week, particularly when he tried to put pressure on his shoulder.  His pain was made worse by lifting or by lying down on his left side.  The pain would improve upon use of analgesics and heat.  It was noted that his shoulder had been more problematic of late, specifically, the Veteran felt that he had decreased strength at times, he had limited motion of the arm overhead, he felt that the bone was "cracking" when he moved his arm, and his shoulder would become hot at times, which seemed to be associated with numbness.  The Veteran was noted to have recently increased his hydrocodone use to three times daily, due to worsening pain.  He was also taking cyclobenzaprine nightly.  

The Veteran's shoulder did not lock up or give way, and there was no redness, swelling, dislocation, or subluxation.  The examiner performed ROM testing of the Veteran's shoulders.  His left shoulder flexion was to 110 degrees, with objective evidence of painful motion beginning at 105 degrees.  His left shoulder abduction was to 110 degrees, with objective evidence of painful motion beginning at 105 degrees.  The Veteran was able to perform repetitive use testing, and the Veteran exhibited no additional limitation in ROM of the shoulders and arms upon post-repetitive use ROM testing.  The examiner provided that the general functional loss and/or functional impairment of the Veteran's left shoulder and arm included less movement than normal and pain on movement.  

The Veteran had localized tenderness or pain on palpation of the joints, soft tissue, and/or biceps tendon of the left shoulder, but he did not exhibit any guarding.  Muscle strength testing of the Veteran's left shoulder abduction and flexion measured 4/5, reflecting active movement against some resistance.  The Veteran did not have ankylosis of the shoulder joint.  The following tests yielded positive results on the left side: a Hawkins' impingement test, which is used to test for possible rotator cuff tendinopathy or tear; an empty-can test, which is used to test for possible rotator cuff pathology, including supraspinatus tendinopathy or tear; an external rotation/interaspinatous strength test, which is used to test for possible infraspinatus tendinopathy or tear; a lift-off subscapularis test, which is used to test for possible subscapularis tendinopathy or tear; and a cross-body abduction test, which is used to show possible AC joint pathology.  

There was a history of mechanical symptoms on the left side, such as clicking or catching.  There was no history of recurrent dislocation or subluxation.  Additionally, a crank apprehension and relocation test, which is used to test for possible shoulder instability, was negative.  The Veteran was noted to have tenderness on palpation of the AC joint on the left side.  However, he did not have an AC joint condition or any other impairment of the clavicle or spacula.  The Veteran had no history of surgery involving his left shoulder.  

X-ray imaging of the Veteran's left shoulder showed moderate degenerative and hypertrophic changes of the AC joint and mild degenerative changes of the GH joint.  Small sclerotic focus was projected in the humeral head and was most likely a benign structure, such as a bone island, and was also noted to be present in 2010.  No other abnormalities were seen.  The examination report also included MRI findings pertaining to the Veteran's cervical spine.  

The examiner noted that the physical findings of the Veteran's left shoulder were "fairly normal" at his June 2010 VA examination, but were no longer normal.  Specifically, the findings suggested that the Veteran had developed a rotator cuff tear, which the examiner stated would not be service-connectable.   The examiner gave diagnoses of osteoarthritis of the left shoulder (degenerative joint disease) and possible left rotator cuff tear.  

The examiner repeatedly wrote that the Veteran's left shoulder disability was not responsible for the Veteran's reported neck and left arm symptoms, namely, the neurological symptoms that the Veteran had related to his neck injury and subsequent neck surgery.  According to the examination report, these symptoms included achy pain radiating down from the neck, through the shoulder area, to the arm and hand, which was made worse by overhead work, in addition to numbness and/or tingling in the fourth and fifth fingers that radiated toward the ulnar aspect of the forearm through the posterior elbow onto the posterior lateral shoulder and into the neck.  It was noted that the Veteran had multiple cervical radiculopathies that were not related to his shoulder.  

According to the examiner, the Veteran's shoulder condition would impact his ability to work.  Specifically, he was unable to perform any overhead work.  However, the examiner added that this appeared to be due to a non-service connected rotator cuff injury.  The examiner also indicated that the Veteran's weakness and neurologic symptoms from his cervical spine injury would make it difficult for him to lift heavy items, as he was only able to use his right arm.  The examiner noted that DeLuca factors could not be clearly delineated.  While it was provided that the Veteran could have further amount of pain, limitation of ROM, and reduced functional capacity during a flare-up, the examiner was unable to estimate an additional functional loss without resorting to mere speculation.  

In his June 2012 VA Form 9, the Veteran stated that he was seeking a 50 percent rating for his left shoulder disability, as he was unable to pick anything up with his left hand without experiencing "major pain" in his left shoulder.  

VA and private treatment records indicate that the Veteran underwent a cervical decompression surgery in August 2013 to address left-sided arm pain, weakness, and tingling.  

VA treatment records dated in 2014 and 2015 reference neuropathy from cervical degenerative disc disease, but contain no findings that are specifically related to the Veteran's left shoulder.  

In January 2015, a VA examiner was asked to review the March 2012 VA examination report and to address Mitchell factors, such as pain, weakness, fatigability, or incoordination that could significantly limit functional ability due to pain, flare-ups, or after repeated use over a period of time.  The examiner wrote that the Mitchell provisions could not be clearly delineated.  The examiner wrote that based on the March 2012 VA examination report, there was no additional limitation of ROM of the left shoulder following repetitive use testing, nor was there weakened movement, excess fatigability, or incoordination.  The examiner noted that the Veteran did have pain on movement.  According to the examiner, while it was possible that the Veteran could have increased pain, weakness, fatigability, or incoordination on repetitive motion or use over a period of time, she would have to resort to mere speculation to state any such measurements in degrees of additional loss of ROM.  Specifically, the measurements could not be objectively obtained outside of the clinical setting.  

The Veteran gave testimony concerning his left shoulder disability at a Board videoconference hearing in May 2016.  The Veteran testified that he was unable to lift his arm past his shoulder, even when performing daily activities.  The Veteran maintained that when lifting his arm, the pain was always there, but it would increase as he raised his arm.  The Veteran stated that the pain felt like something was "pulling," and that he experienced pain and numbness down into his arm.  The Veteran testified that he had cervical spine surgery to correct the pain on two separate occasions.  The Veteran reported that he was prescribed hydrocodone for his pain, but that he limited its use to approximately once per week, as it is an addictive narcotic.  The Veteran also testified that with respect to his shoulder and left arm, he would experience shaking and/or spasms in his left arm that would last 10 to 15 minutes.  He also stated that he had no strength in his left arm, adding that he will likely drop items that he attempts to hold with his left hand, including plates of food or cans of soda.  

The Veteran was afforded another VA examination in July 2016.  The Veteran reported that his left shoulder and arm felt "heavy all the time" and that he had weakness in his left arm.  The Veteran did not report any flare-ups of his shoulder or arm, and he denied any particular functional loss or functional impairment.  

The examiner performed ROM testing of the Veteran's left shoulder.  On initial ROM testing, the Veteran had flexion to 100 degrees, abduction to 95 degrees, external rotation to 25 degrees, and internal rotation to 15 degrees.  The ROM contributed to functional loss, specifically, limited motion.  The Veteran exhibited pain during flexion, abduction, external rotation, and internal rotation ROM testing, and it was noted that pain caused functional loss.  There was no evidence of pain on weight bearing, nor was there objective evidence of crepitus or of localized tenderness or pain on palpation of the joint or associated soft tissue.  

The Veteran was able to perform repetitive use testing, and there was additional functional loss or ROM after three repetitions.  Following repetitive use testing, the Veteran's flexion was to 100 degrees, his abduction was to 75 degrees, his external rotation was to 35 degrees, and his internal rotation was to 20 degrees.  It was noted that fatigue caused this functional loss.  The examiner added that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  

Muscle strength testing showed normal strength in the Veteran's left shoulder, and he did not have muscle atrophy.  Additionally, the Veteran did not have ankylosis of the left shoulder joint.  There were no suspected rotator cuff conditions; shoulder instability, dislocation, or labral pathology; or clavicle, scapula, AC joint, or sternoclavicular joint condition suspected.  The Veteran had no loss or nonunion involving the flail shoulder or fibrous union of the humerous.  The Veteran had no malunion of the humerous with moderate or marked deformity.  The Veteran did not use any assistive devices for his disability.  

According to the examiner, there were no additional contributing factors of the Veteran's disability, nor were there any other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's condition.  However, the examiner did opine that the Veteran's disability impacted his ability to perform occupational tasks.  Specifically, the Veteran's shoulder might mildly impact heavy lifting and carrying, especially overhead, due to pain.  

The Board notes that the Veteran was also afforded a VA peripheral nerves conditions examination in July 2016, which included a diagnosis of cervical radiculopathy.  

	Analysis

Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's left shoulder disability prior to May 2, 2016.  Specifically, the evidence of record does not contain X-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations, nor does it indicate that the Veteran's left shoulder disability resulted in, or more nearly approximated, limitation of motion of the left arm to the shoulder level.  

As set forth in the June 2010 VA examination report, the Veteran's flexion and abduction ROM was to 170 degrees.  He showed a minimal degree of pain throughout this range.  Additionally, repetitive movement testing did not show any additional change in ROM.  The Veteran did report pain that was provoked by overhead activity, and he maintained that he was unable to lift any heavy objects, however, this was reportedly due to pain in his neck and left arm, which he attributed to his left shoulder disability.  However, the examiner opined that functionally, the Veteran was independent in all basic activities of daily living, and while physical activities might provoke flare-ups, these would not limit the Veteran from any occupational opportunity.  Additionally, as reflected in the March 2012 VA examination report, the Veteran's neck and left arm symptoms are separate from his left shoulder disability symptoms, and are related to the Veteran's cervical radiculopathy.  The July 2016 examiner also attributed the Veteran's left arm symptoms to his cervical radiculopathy.  Given that the examiners based these opinions on pertinent medical records and their medical knowledge and skill, and given the rationale provided in the reports, the Board finds the examiners' opinions to be highly probative in this regard.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  Moreover, their opinions regarding the Veteran's left arm symptoms appear consistent with the medical treatment records discussed above.  As such, the Veteran's neck and left arm symptoms are inapplicable to determining the severity of his left shoulder disability, and should not be considered for the purpose of evaluating the Veteran's left shoulder disability.  See 38 C.F.R. § 4.14.  In this regard, the Board notes that the Veteran has filed claims of entitlement to service connection for his claimed neck and left arm disabilities, and these claims are addressed in the remand portion of the decision below.  

At the March 2012 VA shoulder and arm conditions examination, the Veteran's left shoulder flexion and abduction ROM were to 110 degrees, with objective evidence of painful motion beginning at 105 degrees, with no additional limitation in ROM upon post-repetitive use testing.  Although the examiner opined that the Veteran would be unable to perform any overhead work on account of his left shoulder, the examiner indicated that this appeared to be due to a non-service connected rotator cuff injury.  Additionally, while the Veteran indicated that he had numbness in his shoulder area, radiating pain down his left arm, and decreased strength, which rendered it difficult for him to lift heavy items, the examiner attributed the Veteran's weakness and neurological symptoms to his cervical spine condition.  

Therefore, based on the objective medical evidence of record, the Veteran's left shoulder disability did not involve X-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As noted above, his left shoulder disability only involves a single major joint, namely, his left shoulder joint.  See 38 C.F.R. § 4.45.  Additionally, although the objective medical evidence of record supports a finding that the Veteran experienced pain in his left shoulder and some difficulty with overhead activity, it does not suggest that his left shoulder disability picture more nearly approximated or equated to limitation of motion of the left arm to the shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Accordingly, a rating higher than 10 percent is not warranted under the rating criteria prior to May 2, 2016.  

Additionally, the Board finds that there is no basis for assigning a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. at 204-7.  As demonstrated by the competent medical evidence of record, the 10 percent rating assigned during this period adequately compensates the Veteran for the extent of functional loss resulting from pain.  While both the June 2010 and March 2012 examiners provided that there was objective evidence of pain on ROM testing, there is no indication that such pain resulted in additional functional loss that is not contemplated by a 10 percent disability rating.  For instance, there was no change in the Veteran's ROM following repetitive movement testing, nor was there any noted excess fatigability, incoordination, swelling, or atrophy due to pain.  While the examiners acknowledged that there could be changes in the Veteran's ROM during flare-ups, they were unable to provide any measurements in degrees of additional loss of ROM.  However, the Board finds compelling that with respect to flare-up pain, the June 2010 examiner noted that physically-exerted activity would most likely provoke flare-up pain, but it would not limit the Veteran from engaging in occupational activities.  Additionally, the March 2012 examiner attributed difficulty performing overhead work to a non-service connected rotator cuff injury, and the Veteran's difficulty lifting heavy items to his cervical spine injury.  It follows that even when considering functional loss due to factors such as pain, the Veteran's left shoulder disability was not generally manifested by symptomatology approximating limitation of motion of the left arm to the shoulder, or less, to meet the criteria for a 20 percent disability rating prior to May 2, 2016.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
The Board has also considered whether the Veteran might be entitled to a higher rating under a different diagnostic code.  As the evidence of record contains no findings of left shoulder ankylosis; impairment of the humerus; or non-union or dislocation of the clavicle or scapula on account of the Veteran's left shoulder disability, a rating in excess of 10 percent would not be warranted under Diagnostic Codes 5200, 5202, or 5203, which apply to musculoskeletal disabilities of the shoulder and arm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 (ankylosis of the scaphulohumeral articulation), 5202 (other impairment of the humerus), and 5203 (impairment of the clavicle or scapula).  

The preponderance of the evidence is also against awarding a rating in excess of 20 percent for any period of time since May 2, 2016.  Specifically, the evidence of record does not indicate that the Veteran's left shoulder disability has resulted in limitation of motion of the left arm to 25 degrees from the side.  As reflected in the July 2016 VA examination report, initial ROM testing of the Veteran's left shoulder demonstrated flexion to 100 degrees and abduction to 95 degrees.  The Veteran exhibited pain during ROM testing, which was noted to contribute to functional loss.  Following repetitive use testing, his flexion was to 100 degrees, and his abduction was to 75 degrees.  The additional loss during repetitive ROM testing was attributed to fatigue.  Additionally, the examiner opined that the Veteran's left shoulder disability might only mildly impact his ability to perform heavy lifting and carrying, especially overhead, due to pain.  Therefore, based on the objective medical evidence of record, the Veteran's symptomatology does not more nearly approximate or equate to limitation of motion of the left arm to 25 degrees on account of his left shoulder disability, nor has it more nearly met this criteria at any time during the course of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board has considered whether the Veteran might be entitled to a rating in excess of 20 percent based on consideration of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. at 204-7.  However, as demonstrated by the competent medical evidence of record, the 20 percent rating assigned since May 2, 2016 adequately compensates the Veteran for the extent of functional loss due to factors such as pain and fatigability.  In this regard, the Board finds significant that although the July 2016 examiner indicated that fatigue from repetitive use testing caused the noted loss of ROM following three repetitions, the examiner also wrote that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  As for flare-ups, the Veteran denied any flare-ups at the time of the July 2016 VA examination.  It follows that even when considering functional loss due to pain and/or fatigability, the Veteran's left shoulder disability is not manifested by symptomatology approximating limitation of motion of the left arm to 25 degrees from the side to meet the criteria for the next higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board has also considered whether the Veteran might be entitled to a rating in excess of 20 percent under a different diagnostic code that pertains to the shoulder.  However, as the evidence of record contains no findings of left shoulder ankylosis or impairment of the humerus, such as fibrous union, nonunion, or loss of head of the flail shoulder, a rating in excess of 20 percent is not warranted under Diagnostic Codes 5200 or 5202.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 (ankylosis of the scaphulohumeral articulation), and 5202 (other impairment of the humerus).  

The Board acknowledges the Veteran's statements regarding pain, weakness, and difficulty lifting and holding items.  The Veteran is certainly competent to describe his observable symptoms, and the Board finds no reason to doubt the Veteran's reports.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  However, determining the possible cause of such symptoms, or otherwise attributing them to a specific musculoskeletal disability, is beyond the scope of lay observation, particularly where, as here, there are multiple musculoskeletal conditions that are involved.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Layno, 6 Vet. App. at 469-70.  As such, the competent and objective medical findings by skilled professionals provide the most persuasive evidence regarding the limitations posed by the Veteran's left shoulder disability.  Cf. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As indicated above, the competent medical evidence of record attributes the pain radiating into the Veteran's left arm, the left arm numbness, and difficulty lifting items to his cervical spine condition.  Thus, when applying the rating criteria to the symptoms that have been attributed to the Veteran's left shoulder disability by competent medical professionals, the objective medical findings do not support a rating higher than 10 percent for the Veteran's left shoulder disability prior to May 2, 2016, nor do they support a rating in excess of 20 percent thereafter.  

Accordingly, the preponderance of the evidence is against assigning an initial rating in excess of 10 percent for the Veteran's left shoulder disability prior to May 2, 2016, and it is against assigning a rating in excess of 20 percent thereafter.  

IV.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his left shoulder disability.  The Veteran's disability is manifested by pain, limitation of motion, and interference with overhead lifting.  The 10 percent rating assigned under Diagnostic Code 5010 prior to May 2, 2016, and the 20 percent rating assigned under Diagnostic Code 5201 thereafter, contemplate these impairments.  As detailed above, although the Veteran has attributed other symptoms to his left shoulder disability, including radiating pain and numbness, and an inability to lift anything with his left arm, the competent evidence of record provides that these symptoms are not related to the Veteran's left shoulder disability, and therefore, they provide no basis for extraschedular referral.  As such, the disability picture is contemplated by the assigned schedular ratings, and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  


ORDER

For the period prior to May 2, 2016, an initial rating in excess of 10 percent for the Veteran's left shoulder disability is denied.  

For the period beginning May 2, 2016, a rating in excess of 20 percent for the Veteran's left shoulder disability is denied.  


REMAND

The Veteran is seeking service connection for a cervical spine disability and a left arm disability.  The Veteran contends that both of his claimed disabilities were caused by his service-connected left shoulder disability, or the November 1983 vehicle accident to which his left shoulder disability is attributed.  Before reaching a decision on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

As noted in the Introduction, the Board remanded the Veteran's service connection claims for additional development in June 2016.  With respect to the Veteran's cervical spine claim specifically, the Board referenced a November 1983 emergency unit treatment record pertaining to the in-service vehicle accident, which explicitly states that the Veteran's chief complaints included pain in his head, neck, and shoulder.  As the Board explained in its remand order, the Veteran had been afforded VA examinations pertaining to his claimed cervical spine disability in June 2010 and August 2010, and an addendum opinion was obtained in October 2010.  While the examiners referenced the vehicle accident and left shoulder injury, it was unclear whether they considered the fact that the November 1983 emergency unit treatment record indicated that the Veteran complained of neck pain when he was treated immediately following the November 1983 accident.  As such, the Board remanded the Veteran's claim to obtain a supplemental medical opinion that addressed the etiology of his claimed condition.  The examiner was specifically asked to address the November 1983 emergency unit treatment record in rendering any opinion.  The examiner was also asked to offer opinions as to whether any diagnosed conditions pertaining to the Veteran's claimed disabilities were caused or aggravated by his service-connected left shoulder disability.  

The Veteran was afforded VA neck and peripheral nerves conditions examinations in July 2016.  With respect to the Veteran's claimed cervical spine disability, the examiner opined that it was less likely than not that the Veteran's claimed condition was caused by service, to include the November 1983 accident.  In rendering her opinion, the examiner specifically noted that the Veteran's claims file was void of treatment for, or complaints of, neck pain, including at the time of the incident.  However, given the November 1983 emergency unit treatment record, which explicitly provides that the Veteran's chief complaints included neck pain following the accident, a supplemental medical opinion that addresses this report of neck pain is needed before the Board can adjudicate the Veteran's claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Stegall, 11 Vet. App. at 271.  

Additionally, while the examiner opined that neither the Veteran's degenerative disc disease of the cervical spine nor his cervical radiculopathy was caused by his service-connected left shoulder disability, the examination report does not clearly address whether these conditions were aggravated by the Veteran's left shoulder disability.  Therefore, on remand, the examiner should address whether the Veteran's left shoulder disability has aggravated his claimed disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall, 11 Vet. App. at 271.  
Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, obtain a supplemental opinion from the examiner who conducted the July 2016 VA examinations.  If this examiner is no longer available, obtain another opinion from an appropriate medical examiner regarding the nature and etiology of the Veteran's claimed cervical spine and left arm disabilities.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following:  

(a)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's degenerative disc disease of the cervical spine is etiologically related to his active military service, to include as due to the November 1983 vehicle accident.  

In rendering this opinion, the examiner should, at a minimum, note and discuss the November 13, 1983 emergency unit report, which specifically states that the Veteran's chief complaints included pain in his head, neck, and shoulder.  

(b)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's degenerative disc disease of the cervical spine is aggravated by the Veteran's service-connected left shoulder disability.  

(c)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical radiculopathy is aggravated by the Veteran's service-connected left shoulder disability.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  

If the Veteran's service-connected left shoulder disability is found to aggravate the Veteran's degenerative disc disease of the cervical spine or cervical radiculopathy, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claims, with consideration of evidence associated with the claims file since the issuance of the October 2016 SSOC.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative an SSOC, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  







______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


